Case 3:20-cr-30157-DWD Document1 Filed 10/21/20 Pagelof2 Page ID #1

FILED —.

IN THE UNITED STATES DISTRICT COURT OCT 21 2020
FOR THE SOUTHERN DISTRICT OF ILLINOIS, ERK y
SOUTHERN Yi TRI ST COURT
UNITED STATES OF AMERICA, ) EAST ST. Louis OF Figg NOIs
)
Plaintiff, )
)
vs. )  CRIMINALNO. @O-2OISEPwD
)
MICHAEL ALLEN, ) Title 18, United States Code, Section
) 922(g)(1)
)
Defendant. )
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1
FELON IN POSSESSION OF A FIREARM
On or about July 16, 2020, in St. Clair County, Illinois, within the Southern District of
Illinois,

MICHAEL ALLEN,

defendant herein, knowing that he had been convicted of a crime punishable by imprisonment for
a term exceeding one year, namely: Aggravated Unlawful Use of a Weapon, on or about December
4, 2017, in the Madison County Circuit Court, Case No. 17-cf-454, did knowingly possess a
firearm, to wit: a Springfield XD 9mm semi-automatic pistol, Bearing Serial Number GM816983,
said firearm having been shipped and transported in interstate commerce, in violation of Title 18,
United States Code, Section 922(g)(1).
FORFEITURE OF FIREARMS ALLEGATION
Upon conviction of the offense alleged in Count 1 of this Indictment,

MICHAEL ALLEN,

 
Case 3:20-cr-30157-DWD Document1 Filed 10/21/20 Page 2of2 Page ID #2

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title
28, United States Code, Section 2461(c), all firearms and ammunition involved in or used in any
knowing violation of the offenses described in Count 1 of this Indictment, including but not
limited, to the following: a Springfield XD 9mim semi-automatic pistol, Bearing Serial Number

GM816983, and any and all ammunition contained therein.

 

At<—fa__.

ALEXANDRIA M. BURNS

Assistant United States Attorney
Digitally signed by

Siluge STEVEN WEINHOEFT
Date: 2020.10.19
11:13:58 -05°00'

STEVEN D. WEINHOEFT

United States Attorney

 
